


116 HR 8416 IH: Community Development Block Grant Equity Act of 2020
U.S. House of Representatives
2020-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8416
IN THE HOUSE OF REPRESENTATIVES

September 29, 2020
Mr. Cohen introduced the following bill; which was referred to the Committee on Financial Services

A BILL
To amend the Housing and Community Development Act of 1974 to revise the formula for allocation of community development block grant funds, and for other purposes.


1.Short titleThis Act may be cited as the Community Development Block Grant Equity Act of 2020. 2.CDBG formula (a)Revision of formulaSection 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306) is amended—
(1)in subsection (b)— (A)by striking the subsection designation and all that follows through the end of paragraph (3) and inserting the following:

(b)
(1)The Secretary shall determine the amount to be allocated to each metropolitan city, which shall be the amount that bears the same ratio to the allocation for all metropolitan areas as the average of the ratios between— (A)the poverty rate per person in families and elderly households in that city and such poverty rate in all metropolitan areas; 
(B)the extent of female-headed households with children under age 18 in that city and the extent of such households in all metropolitan areas; (C)the extent of housing that was constructed before 1950 and is occupied by a household in poverty in that city and the extent of such housing in all metropolitan areas; and
(D)the extent of housing overcrowding in that city and the extent of housing overcrowding in all metropolitan areas. (2)The Secretary shall determine the amount to be allocated to each urban county, which shall be the amount that bears the same ratio to the allocation for all metropolitan areas as the average of the ratios between—
(A)the poverty rate per person in families and elderly households in that urban county and such poverty rate in all metropolitan areas; (B)the extent of female-headed households with children under age 18 in that urban county and the extent of such households in all metropolitan areas;
(C)the extent of housing that was constructed before 1950 and is occupied by a household in poverty in that urban county and the extent of such housing in all metropolitan areas; and (D)the extent of housing overcrowding in that urban county and the extent of housing overcrowding in all metropolitan areas.
(3)In determining the average of ratios under paragraphs (1) and (2)— (A)the ratio under subparagraph (A) of such paragraphs shall be counted five times;
(B)the ratio under subparagraph (C) of such paragraphs shall be counted three times; and (C)each of the other ratios shall be counted once.; and
(B)in paragraph (6)— (i)by striking subparagraph (B);
(ii)by striking (A); and (iii)by redesignating clauses (i) through (iii) as subparagraphs (A) through (C), respectively; and
(2)in subsection (d)(1), by striking the second and third sentences and inserting the following: The allocation for each State shall be the amount that bears the same ratio to the allocation for such areas of all States available under this paragraph as the average of the ratios between—
(A)the poverty rate per person in families and elderly households in the nonentitlement areas in that State and such poverty rate in the nonentitlement areas of all States; (B)the extent of female-headed households with children under age 18 in the nonentitlement areas in that State and the extent of such households in the nonentitlement areas of all States;
(C)the extent of housing that was constructed before 1950 and is occupied by a household in poverty in the nonentitlement areas in that State and the extent of such housing in the nonentitlement areas of all States; and (D)the extent of housing overcrowding in the nonentitlement areas in that State and the extent of housing overcrowding in the nonentitlement areas of all States.
In determining the average of the ratios under the preceding sentence, the ratio under clause (A) shall be counted five times, the ratio under clause (C) shall be counted three times, and each of the other ratios shall be counted once..
(b)DefinitionsSubsection (a) of section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302(a)) is amended— (1)in paragraph (9), by striking the first sentence and inserting the following: The term poverty means having an income that does not exceed the poverty level.;
(2)by striking paragraphs (11) through (16); and (3)by redesignating paragraphs (17) through (24) as paragraphs (11) through (18), respectively.
3.Authorization of appropriationsSection 103 of the Housing and Community Development Act of 1974 (42 U.S.C. 5303) is amended by striking the last sentence and inserting the following: For purposes of assistance under section 106, there is authorized to be appropriated for fiscal year 2021 an amount equal to $3,425,000,000, as adjusted by adding to such amount a percentage thereof equal to any percentage increase, over the immediately preceding 4 calendar quarters ending before the commencement of such fiscal year, in the Consumer Price Index for All Urban Consumers (CPI–U) and, for each of fiscal years 2022 through 2025, the amount that is equal to the amount authorized under this sentence for the immediately preceding fiscal year, as adjusted by adding to such amount a percentage thereof equal to any percentage increase, over the immediately preceding 4 calendar quarters ending before the commencement of such fiscal year to which such authorization applies, in the Consumer Price Index for All Urban Consumers (CPI–U)..  